Exhibit 10.2

 

GUARANTY AND SECURITY AGREEMENT

 

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of May 7,
2012, among the Persons listed on the signature pages hereof as “Grantors” and
those additional entities that hereafter become parties hereto by executing the
form of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively,
the “Grantors”), and WELLS FARGO BANK, N.A., a national banking association
(“Wells Fargo”), in its capacity as administrative agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among CIBER, Inc., a Delaware corporation (“US
Borrower”), Ciber UK Ltd., a limited company incorporated in England and Wales
(“Ciber UK”), Ciber Europe Limited, a limited company incorporated in England
and Wales (“Ciber Europe”; together with Ciber UK, each a “UK Borrower” and
collectively, the “UK Borrowers”), Ciber International B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands (“Ciber International”), Ciber Nederland B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands (“Ciber Nederland”; together with Ciber International, each a “Dutch
Borrower” and collectively, the “Dutch Borrowers”), Ciber Holding GmbH, a
Gesellschaft mit beschränkter Haftung organized under the laws of Germany
(“Ciber German Holdco”), topcontracts GmbH, a Gesellschaft mit beschränkter
Haftung organized under the laws of Germany (“topcontracts”), Ciber AG, an
Aktiengesellschaft organized under the laws of Germany (“Ciber Germany”) and
Ciber Managed Services GmbH , a Gesellschaft mit beschränkter Haftung organized
under the laws of Germany (“Ciber Services”; together with Ciber German Holdco,
topcontracts and Ciber Germany, each a “German Borrower” and collectively, the
“German Borrowers”) (US Borrower, UK Borrowers, Dutch Borrowers and German
Borrowers are referred to hereinafter each individually as a “Borrower” and
collectively as “Borrowers”), the lenders party thereto (the “Lenders” and each
a “Lender”), and Wells Fargo Bank, N.A., a national banking association, as the
lead arranger, the sole book runner and as Agent, the Lender Group has agreed to
make certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement, this Agreement and the other Loan Documents;

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
(a) each Grantor (other than US Borrower) has agreed to guaranty the Guarantied
Obligations, and (b) each Grantor has agreed to grant to Agent, for the benefit
of the Lender Group and the Bank Product Providers, a continuing security

 

--------------------------------------------------------------------------------


 

interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of the Secured Obligations; and

 

WHEREAS, each Grantor (other than US Borrower) is an Affiliate or a Subsidiary
of Borrowers and, as such, will benefit by virtue of the financial
accommodations extended to Borrowers by the Lender Group and the Bank Product
Providers.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions; Construction.

 

(a)                                 All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto).  Any terms (whether capitalized or lower case) used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided that
to the extent that the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern.  In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

 

(i)                                     “Account” means an account (as that term
is defined in Article 9 of the Code).

 

(ii)                                  “Account Debtor” means an account debtor
(as that term is defined in the Code).

 

(iii)                               “Agent” has the meaning specified therefor
in the preamble to this Agreement.

 

(iv)                              “Agreement” has the meaning specified therefor
in the preamble to this Agreement.

 

(v)                                 “Books” means books and records (including
each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to such Grantor’s business operations or financial condition, and each
Grantor’s goods or General Intangibles related to such information).

 

(vi)                              “Borrowers” has the meaning specified therefor
in the recitals to this Agreement.

 

(vii)                           “Chattel Paper” means chattel paper (as that
term is defined in the Code), and includes tangible chattel paper and electronic
chattel paper.

 

(viii)                        “Code” means the New York Uniform Commercial Code,
as in effect from time to time; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to

 

2

--------------------------------------------------------------------------------


 

any Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in a jurisdiction other than the State of New York, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority, or remedies.

 

(ix)                              “Collateral” has the meaning specified
therefor in Section 3.

 

(x)                                 “Commercial Tort Claims” means commercial
tort claims (as that term is defined in the Code), and includes those commercial
tort claims listed on Schedule 1.

 

(xi)                              “Controlled Account Bank” has the meaning
specified therefor in Section 7(k).

 

(xii)                           “Copyrights” means any and all rights in any
works of authorship, including (A) copyrights and moral rights, (B) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 2, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor’s rights corresponding
thereto throughout the world.

 

(xiii)                        “Copyright Security Agreement” means each
Copyright Security Agreement executed and delivered by Grantors, or any of them,
and Agent, in substantially the form of Exhibit A.

 

(xiv)                       “Credit Agreement” has the meaning specified
therefor in the recitals to this Agreement.

 

(xv)                          “Deposit Account” means a deposit account (as that
term is defined in the Code).

 

(xvi)                       “Equipment” means equipment (as that term is defined
in the Code).

 

(xvii)                    “European Obligations Guaranty” means that certain
guaranty dated as of even date herewith executed by US Borrower and US
Guarantors in favor of the holders of the European Obligations.

 

(xviii)                 “Farm Products” means farm products (as that term is
defined in the Code).

 

(xix)                       “Fixtures” means fixtures (as that term is defined
in the Code).

 

(xx)                          “Foreclosed Grantor” has the meaning specified
therefor in Section 2(i)(iii).

 

(xxi)                       “General Intangibles” means general intangibles (as
that term is defined in the Code), and includes payment intangibles, software,
contract rights, rights to payment, rights under Hedge Agreements (including the
right to receive payment on account of

 

3

--------------------------------------------------------------------------------


 

the termination (voluntarily or involuntarily) of such Hedge Agreements), rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, Intellectual Property, Intellectual Property Licenses, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Investment Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.

 

(xxii)                    “Grantor” and “Grantors” have the respective meanings
specified therefor in the preamble to this Agreement.

 

(xxiii)                 “Guarantied Obligations” means all of the US Obligations
(including any US Bank Product Obligations) of US Borrower now or hereafter
existing.  Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by US Borrower to Agent, any other member of the
Lender Group, or any Bank Product Provider but for the fact that they are
unenforceable or not allowable, including due to the existence of a bankruptcy,
reorganization, other Insolvency Proceeding or similar proceeding involving US
Borrower or any guarantor.

 

(xxiv)                “Guarantor” means each Grantor other than US Borrower.

 

(xxv)                   “Guaranty” means the guaranty set forth in Section 2
hereof.

 

(xxvi)                “Intellectual Property” means any and all Patents,
Copyrights, Trademarks, trade secrets, know-how, inventions (whether or not
patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

(xxvii)             “Intellectual Property Licenses” means, with respect to any
Person (the “Specified Party”), (A) any licenses or other similar rights
provided to the Specified Party in or with respect to Intellectual Property
owned or controlled by any other Person, and (B) any licenses or other similar
rights provided to any other Person in or with respect to Intellectual Property
owned or controlled by the Specified Party, in each case, including (x) any
software license agreements (other than license agreements for commercially
available off-the-shelf software that is generally available to the public which
have been licensed to a Grantor pursuant to end-user licenses), (y) the license
agreements listed on Schedule 3, and (z) the right to use any of the licenses or
other similar rights described in this definition in connection with the
enforcement of the Lender Group’s rights under the Loan Documents.

 

(xxviii)          “Inventory” means inventory (as that term is defined in the
Code).

 

4

--------------------------------------------------------------------------------


 

(xxix)                “Investment Property” means (A) any and all investment
property (as that term is defined in the Code), and (B) any and all of the
following (regardless of whether classified as investment property under the
Code):  all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

 

(xxx)                   “Joinder” means each Joinder to this Agreement executed
and delivered by Agent and each of the other parties listed on the signature
pages thereto, in substantially the form of Annex 1.

 

(xxxi)                “Lender” and “Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

 

(xxxii)             “Negotiable Collateral” means letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents (as
each such term is defined in the Code).

 

(xxxiii)          “Patents” means patents and patent applications, including (A)
the patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(xxxiv)         “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.

 

(xxxv)            “Pledged Companies” means each Person listed on Schedule 5 as
a “Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date.

 

(xxxvi)         “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 

(xxxvii)      “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

 

5

--------------------------------------------------------------------------------


 

(xxxviii)   “Pledged Note” means, with respect to any Grantor, each promissory
note (as that term is defined in the Code) in a principal amount in excess of
$250,000 issued to or held by such Grantor including, without limitation, all
such notes listed on Schedule 5.

 

(xxxix)         “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.

 

(xl)                              “Pledged Partnership Agreements” means all of
each Grantor’s rights, powers, and remedies under the partnership agreements of
each of the Pledged Companies that are partnerships.

 

(xli)                           “Proceeds” has the meaning specified therefor in
Section 3.

 

(xlii)                        “PTO” means the United States Patent and Trademark
Office.

 

(xliii)                     “Quarterly Reporting Date” means the date, following
the end of any fiscal month of the US Borrower that is also the end of a fiscal
quarter of the US Borrower, on which monthly financial statements are delivered
pursuant to Section 5.1 of the Credit Agreement.

 

(xliv)                    “Real Property” means any estates or interests in real
property now owned or hereafter acquired by any Grantor or any Subsidiary of any
Grantor and the improvements thereto.

 

(xlv)                       “Record” means information that is inscribed on a
tangible medium or which is stored in an electronic or other medium and is
retrievable in perceivable form.

 

(xlvi)                    “Rescission” has the meaning specified therefor in
Section 7(k).

 

(xlvii)                 “Secured Obligations” means each and all of the
following:  (A) all of the present and future obligations of each of the
Grantors arising from, or owing under or pursuant to, this Agreement (including
the Guaranty), the Credit Agreement, or any of the other US Loan Documents,
(B) all US Bank Product Obligations, (C) all of the Obligations of US Guarantors
and US Borrower under the European Obligations Guaranty, and (D) all other US
Obligations of US Borrower and all other Guarantied Obligations of each
Guarantor (including, in the case of each of clauses (A), (B), (C) and (D),
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

 

(xlviii)              “Securities Account” means a securities account (as that
term is defined in the Code).

 

(xlix)                    “Security Interest” has the meaning specified therefor
in Section 3.

 

(l)                                     “Supporting Obligations” means
supporting obligations (as such term is defined in the Code), and includes
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
documents, General Intangibles, instruments or Investment Property.

 

6

--------------------------------------------------------------------------------


 

(li)                                  “Trademarks” means any and all trademarks,
trade names, registered trademarks, trademark applications, service marks,
registered service marks and service mark applications, including (A) the trade
names, registered trademarks, trademark applications, registered service marks
and service mark applications listed on Schedule 6, (B) all renewals thereof,
(C) all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (D) the right to sue for past, present and
future infringements and dilutions thereof, (E) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(lii)                               “Trademark Security Agreement” means each
Trademark Security Agreement executed and delivered by Grantors, or any of them,
and Agent, in substantially the form of Exhibit D.

 

(liii)                            “URL” means “uniform resource locator,” an
internet web address.

 

(liv)                           “US Borrower” has the meaning specified therefor
in the recitals to this Agreement.

 

(lv)                              “VIN” has the meaning specified therefor in
Section 5(h).

 

(b)                                 Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guarantied Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the US Letter of Credit Fee, the European Letter of Credit Fee and
the Unused Line Fee), (ii) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
(iii) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, unless the applicable
Bank Product Provider permits such Bank Product Obligations to remain
outstanding without being required to be cash collateralized, (iv) the receipt
by Agent of cash collateral in

 

7

--------------------------------------------------------------------------------


 

order to secure any other contingent Secured Obligations or Guarantied
Obligations for which a claim or demand for payment has been made at such time
or in respect of matters or circumstances known to Agent or a Lender at the time
that are reasonably expected to result in any loss, cost, damage or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Secured Obligations or Guarantied Obligations, (v) the payment or
repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification obligations, (B) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vii) the termination of all of the Commitments of
the Lenders.  Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.  Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.

 

(c)                                  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

2.                                      Guaranty.

 

(a)                                 In recognition of the direct and indirect
benefits to be received by Guarantors from the proceeds of the US Revolving
Loans, the issuance of the US Letters of Credit, and the entering into of the US
Bank Product Agreements and by virtue of the financial accommodations to be made
to US Borrower, each of the Guarantors, jointly and severally, hereby
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations.  If any or all
of the US Obligations becomes due and payable, each of the Guarantors,
unconditionally and irrevocably, and without the need for demand, protest, or
any other notice or formality, promises to pay the Guaranteed Obligations to
Agent, for the benefit of the Lender Group and the Bank Product Providers,
including any and all Lender Group Expenses and other amounts under the Loan
Agreement that may be incurred by Agent or any other member of the Lender Group
or any Bank Product Provider in demanding, enforcing, or collecting any of the
Guarantied Obligations (including the enforcement of any collateral for such US
Obligations or any collateral for the obligations of the Guarantors under this
Guaranty).  If claim is ever made upon Agent or any other member of the Lender
Group or any Bank Product Provider for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the US Obligations
and any of Agent or any other member of the Lender Group or any Bank Product
Provider repays all or part of said amount by reason of (i) any judgment,
decree, or order of any court or administrative body having jurisdiction over
such payee or any of its property, or (ii) any settlement or compromise of any
such claim effected by such payee with any such claimant (including any Borrower
or any Guarantor), then and in each such event, each of the Guarantors agrees
that any such judgment, decree, order, settlement, or compromise shall be
binding upon the Guarantors, notwithstanding any revocation (or purported
revocation) of this Guaranty or other instrument evidencing any

 

8

--------------------------------------------------------------------------------


 

liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

 

(b)                                 Additionally, each of the Guarantors
unconditionally and irrevocably guarantees the payment of any and all of the US
Obligations to the holders thereof, whether or not due or payable by any US Loan
Party upon the occurrence of any of the events specified in Section 8.4, 8.5,
8.12, 8.13 or 8.14 of the Credit Agreement, and irrevocably and unconditionally
promises to pay to Agent, for the benefit of the Lender Group and the Bank
Product Providers, such indebtedness when such indebtedness otherwise becomes
due and payable, without the requirement of demand, protest, or any other notice
or other formality, in lawful money of the United States.

 

(c)                                  The liability of each of the Guarantors
hereunder is primary, absolute, and unconditional, and is independent of any
security for or other guaranty of the US Obligations, whether executed by any
Guarantor or by any other Person, and the liability of each of the Guarantors
hereunder shall not be affected or impaired by (i) any payment on, or in
reduction of, any such other guaranty or undertaking, (ii) any dissolution,
termination, or increase, decrease, or change in personnel by any Grantor, (iii)
any payment made to Agent, any other member of the Lender Group, or any Bank
Product Provider on account of the US Obligations which Agent, such other member
of the Lender Group, or such Bank Product Provider repays to any Grantor
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding (or any settlement or compromise of
any claim made in such a proceeding relating to such payment), and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, (iv) any action or inaction by
Agent, any other member of the Lender Group, or any Bank Product Provider, or
(v) any invalidity, irregularity, avoidability, or unenforceability of all or
any part of the US Obligations or of any security therefor.

 

(d)                                 This Guaranty includes all Guarantied
Obligations including any under transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (i) no such revocation shall be effective until written notice
thereof has been received by Agent, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, any Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of such Guarantor hereunder, and (v) any payment by any
Borrower or from any source other than such Guarantor subsequent to the date of
such

 

9

--------------------------------------------------------------------------------


 

revocation shall first be applied to that portion of the Guarantied Obligations
as to which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of such Guarantor hereunder.  This Guaranty shall be binding upon each
Guarantor, its successors and assigns and inure to the benefit of the Lender
Group and the Bank Product Providers and their respective successors,
transferees, or assigns, and shall be enforceable by Agent for the benefit of
the foregoing Persons.

 

(e)                                  The guaranty by each of the Guarantors
hereunder is a guaranty of payment and not of collection.  The obligations of
each of the Guarantors hereunder are independent of the obligations of any other
Guarantor or Grantor or any other Person and a separate action or actions may be
brought and prosecuted against one or more of the Guarantors whether or not
action is brought against any other Guarantor or Grantor or any other Person and
whether or not any other Guarantor or Grantor or any other Person be joined in
any such action or actions.  Each of the Guarantors waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.  Any payment by any Grantor or
other circumstance which operates to toll any statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.

 

(f)                                   Each of the Guarantors authorizes Agent,
the other members of the Lender Group, and the Bank Product Providers without
notice or demand (except for such notices expressly agreed to be provided by
Agent under the Loan Documents), and without affecting or impairing its
liability hereunder, from time to time to:

 

(i)                         change the manner, place, or terms of payment of, or
change or extend the time of payment of, renew, increase, accelerate, or alter: 
(A) any of the Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon); or (B) any security
therefor or any liability incurred directly or indirectly in respect thereof,
and this Guaranty shall apply to the Obligations as so changed, extended,
renewed, or altered;

 

(ii)                      take and hold security for the payment of the
Obligations and sell, exchange, release, impair, surrender, realize upon,
collect, settle, or otherwise deal with in any manner and in any order any
property at any time pledged or mortgaged to secure the Obligations or any of
the Guarantied Obligations (including any of the obligations of all or any of
the Guarantors under this Guaranty) incurred directly or indirectly in respect
thereof or hereof, or any offset on account thereof;

 

(iii)                   exercise or refrain from exercising any rights against
any Grantor;

 

(iv)                  release or substitute any one or more endorsers,
guarantors, any Grantor, or other obligors;

 

(v)                     settle or compromise any of the Obligations, any
security therefor, or any liability (including any of those of any of the
Guarantors under this Guaranty) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Grantor to its
creditors;

 

10

--------------------------------------------------------------------------------


 

(vi)                              apply any sums by whomever paid or however
realized to any liability or liabilities of any Grantor to Agent, any other
member of the Lender Group, or any Bank Product Provider regardless of what
liability or liabilities of such Grantor remain unpaid;

 

(vii)                           consent to or waive any breach of, or any act,
omission, or default under, this Agreement, any other Loan Document, any Bank
Product Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify, or supplement this Agreement, any other
Loan Document, any Bank Product Agreement, or any of such other instruments or
agreements; or

 

(viii)                        take any other action that could, under otherwise
applicable principles of law, give rise to a legal or equitable discharge of one
or more of the Guarantors from all or part of its liabilities under this
Guaranty.

 

(g)                                  It is not necessary for Agent, any other
member of the Lender Group, or any Bank Product Provider to inquire into the
capacity or powers of any of the Guarantors or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Obligations made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

(h)                                 Except as shall be required by applicable
law and cannot be waived, each Guarantor jointly and severally guarantees that
the Guarantied Obligations will be paid in accordance with the terms of the Loan
Documents.  The obligations of each Guarantor under this Guaranty are
independent of the Guarantied Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any other Guarantor or
whether any other Guarantor is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defense it may now or hereafter have in any way relating to, any or all of the
following:

 

(i)                                     any lack of validity or enforceability
of any Loan Document or any agreement or instrument relating thereto;

 

(ii)                                  any change in the time, manner, or place
of payment of, or in any other term of, all or any of the Guarantied
Obligations, or any other amendment or waiver of or any consent to departure
from any Loan Document, including any increase in the Guarantied Obligations
resulting from the extension of additional credit;

 

(iii)                               any taking, exchange, release, or
non-perfection of any Lien in and to any Collateral, or any taking, release,
amendment, waiver of, or consent to departure from any other guaranty, for all
or any of the Guarantied Obligations;

 

(iv)                              the existence of any claim, set-off, defense,
or other right that any Guarantor may have at any time against any Person,
including Agent, any other member of the Lender Group, or any Bank Product
Provider;

 

11

--------------------------------------------------------------------------------


 

(v)                                 any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor;

 

(vi)                              any right or defense arising by reason of any
claim or defense based upon an election of remedies by any member of the Lender
Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Grantor or any guarantors or sureties;

 

(vii)                           any change, restructuring, or termination of the
corporate, limited liability company, or partnership structure or existence of
any Grantor; or

 

(viii)                        any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or any other
guarantor or surety.

 

(i)                                     Waivers:

 

(i)                                     To the fullest extent permitted by
applicable law, each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require Agent, any other
member of the Lender Group, or any Bank Product Provider to (i) proceed against
any other Grantor or any other Person, (ii) proceed against or exhaust any
security held from any other Grantor or any other Person, (iii) protect, secure,
perfect, or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever.  Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the US Obligations to the
extent of such payment, based on or arising out of the disability of any Grantor
or any other Person, or the validity, legality, or unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Grantor other than payment of the US Obligations to the
extent of such payment.  Any election by Agent to foreclose upon any Collateral
held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or any other
exercise, any other right or remedy Agent, any other member of the Lender Group,
or any Bank Product Provider may have against any Grantor or any other Person,
or any security, in each case, shall not affect or impair in any way the
liability of any of the Guarantors hereunder except to the extent the US
Obligations have been paid.

 

(ii)                                  Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including notices
of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation, or
incurring of new or additional US Obligations or other financial accommodations,
other than such notices as are agreed to be provided by Agent under the Loan
Documents.  Each of the Guarantors waives notice of any Default or Event of
Default under any of the Loan Documents.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the US Obligations and the nature, scope, and extent of the risks
which each of

 

12

--------------------------------------------------------------------------------


 

the Guarantors assumes and incurs hereunder, and agrees that neither Agent nor
any of the other members of the Lender Group nor any Bank Product Provider shall
have any duty to advise any of the Guarantors of information known to them
regarding such circumstances or risks.

 

(iii)                               To the fullest extent permitted by
applicable law, each Guarantor hereby waives:  (A) any right to assert against
any member of the Lender Group or any Bank Product Provider, any defense (legal
or equitable), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against any Loan Party; (B) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (C) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against any Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.

 

(iv)                              No Guarantor will exercise any rights that it
may now or hereafter acquire against any Grantor (including CIBER International,
Inc. in its capacity as the general partners of CIBER International Holdings
C.V.) or any other guarantor that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Agent,
any other member of the Lender Group, or any Bank Product Provider against any
Grantor or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Grantor or any other guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until all of the Guarantied Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and all of the
Commitments have been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Guarantied Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as Collateral for any Guarantied Obligations or
other amounts payable under this Guaranty thereafter arising.

 

3.                                      Grant of Security.  Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (hereinafter referred to as
the “Security Interest”) in all of such Grantor’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

 

(a)                                 all of such Grantor’s Accounts;

 

13

--------------------------------------------------------------------------------


 

(b)                                 all of such Grantor’s Books;

 

(c)                                  all of such Grantor’s Chattel Paper;

 

(d)                                 all of such Grantor’s Commercial Tort
Claims;

 

(e)                                  all of such Grantor’s Deposit Accounts;

 

(f)                                   all of such Grantor’s Equipment;

 

(g)                                  all of such Grantor’s Farm Products;

 

(h)                                 all of such Grantor’s Fixtures;

 

(i)                                     all of such Grantor’s General
Intangibles;

 

(j)                                    all of such Grantor’s Inventory;

 

(k)                                 all of such Grantor’s Investment Property;

 

(l)                                     all of such Grantor’s Intellectual
Property and Intellectual Property Licenses;

 

(m)                             all of such Grantor’s Negotiable Collateral
(including all of such Grantor’s Pledged Notes);

 

(n)                                 all of such Grantor’s Pledged Interests
(including all of such Grantor’s Pledged Operating Agreements and Pledged
Partnership Agreements);

 

(o)                                 all of such Grantor’s Securities Accounts;

 

(p)                                 all of such Grantor’s Supporting
Obligations;

 

(q)                                 all of such Grantor’s money, Cash
Equivalents, or other assets of such Grantor that now or hereafter come into the
possession, custody, or control of Agent (or its agent or designee) or any other
member of the Lender Group; and

 

(r)                                    all of the proceeds (as such term is
defined in the Code) and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance or Commercial Tort Claims covering or
relating to any or all of the foregoing, and any and all Accounts, Books,
Chattel Paper, Deposit Accounts, Equipment, Fixtures, General Intangibles,
Inventory, Investment Property, Intellectual Property, Negotiable Collateral,
Pledged Interests, Securities Accounts, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage

 

14

--------------------------------------------------------------------------------


 

to, or otherwise with respect to any of the foregoing (the “Proceeds”).  Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include the following (collectively, the “Excluded
Collateral”):

 

(i)                                     solely as it relates to the obligations
set forth in clauses (A), (B) and (D) in the definition of Secured Obligations,
voting Equity Interests constituting more than 65% of the total outstanding
voting Equity Interests of any CFC; or

 

(ii)                                  Equity Interest in a Foreign Subsidiary to
the extent that the pledge of such Equity Interest would result in a violation
of applicable law in the jurisdiction in which such Foreign Subsidiary is
organized; or

 

(iii)                               any rights or interest in any contract,
lease, permit, license, or license agreement covering real or personal property
of any Grantor if under the terms of such contract, lease, permit, license, or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, or license agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, lease, permit, license, or license agreement has not been
obtained (provided, that, (A) the foregoing exclusions of this clause (ii) shall
in no way be construed (1) to apply to the extent that any described prohibition
or restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Agent’s security interest or lien to
attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent’s continuing security interests in and
liens upon any rights or interests of any Grantor in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Equity Interests (including any Accounts or
Equity Interests), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests) unless, in each case, such proceeds otherwise constitute
Excluded Collateral; or

 

(iv)                              any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral; or

 

(v)                                 any Equipment of a Grantor that is subject
to a perfected Lien that constitutes a Permitted Lien under clause (d), (e) or
(f) of such definition if and for so long as the grant of a security interest
therein to Agent in such Equipment shall constitute or result in a

 

15

--------------------------------------------------------------------------------


 

breach or termination pursuant to the terms of, or a default under, the
agreement entered into in connection with such Permitted Lien on such Equipment;
provided however that a security interest in favor of Agent, for the benefit of
each member of the Lender Group and each Bank Product Provider, shall attach
immediately at such time as the term restricting the attachment of a security
interest in such Equipment is no longer operative or the attachment of a
security interest in such Equipment would not constitute or result in a breach
or termination pursuant to the terms of, or a default under, such agreement; or

 

(vi)                              the contracts set forth on Schedule 11 which
are to be assigned by the US Borrower to CRGT, Inc., a Maryland corporation
(“Federal Division Buyer”) pursuant to that certain Asset Purchase Agreement
dated as of January 21, 2012 among Federal Division Buyer and US Borrower.

 

Notwithstanding anything to the contrary herein, the Grantors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of Excluded Collateral.

 

4.                                      Security for Secured Obligations.  The
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, but for the fact that they are unenforceable or not
allowable (in whole or in part) as a claim in an Insolvency Proceeding involving
any Grantor due to the existence of such Insolvency Proceeding.

 

5.                                      Grantors Remain Liable.  Anything herein
to the contrary notwithstanding, (a) each of the Grantors shall remain liable
under the contracts and agreements included in the Collateral, including the
Pledged Operating Agreements and the Pledged Partnership Agreements, to perform
all of the duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Agent or any other member
of the Lender Group of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under such contracts and agreements
included in the Collateral, and (c) none of the members of the Lender Group
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any of the
members of the Lender Group be obligated to perform any of the obligations or
duties of any Grantors thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.  Until an Event of Default shall occur
and be continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral, subject to and upon the terms hereof
and of the Credit Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, dividend, and distribution rights, shall remain in the applicable
Grantor until the occurrence and continuance of an Event of Default and the
Agent’s (or Required Lenders’) election to exercise default remedies under the
Loan Documents or applicable law.

 

16

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties.  In
order to induce Agent to enter into this Agreement for the benefit of the Lender
Group and the Bank Product Providers, each Grantor makes the following
representations and warranties to the Lender Group which shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each US Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such US Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

(a)                                 The name (within the meaning of
Section 9-503 of the Code) and jurisdiction of organization of each Grantor is
set forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

 

(b)                                 The chief executive office of each Grantor
is located at the address indicated on Schedule 7 (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

 

(c)                                  Each Grantor’s tax identification numbers
and organizational identification numbers, if any, are identified on Schedule 7
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under the Loan Documents).

 

(d)                                 As of the Closing Date, no Grantor holds any
commercial tort claims that exceed $250,000 in amount, except as set forth on
Schedule 1.

 

(e)                                  Set forth on Schedule 9 (as such Schedule
may be updated from time to time subject to Section 7(k)(iii) and provided that
Grantors comply with Section 7(c) hereof) is a listing of all of Grantors’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

 

(f)                                   Schedule 8 sets forth all Real Property
owned by any of the Grantors as of the Closing Date.

 

(g)                                  As of the Closing Date:  (i) Schedule 2
provides a complete and correct list of all registered Copyrights owned by any
Grantor, all applications for registration of Copyrights owned by any Grantor,
and all other Copyrights owned by any Grantor that are material to the conduct
of the business of any Grantor; (ii) Schedule 3 provides a complete and correct
list of all material Intellectual Property Licenses entered into by any Grantor
pursuant to which (A) any Grantor has provided any license or other material
rights in Intellectual Property

 

17

--------------------------------------------------------------------------------


 

owned or controlled by such Grantor to any other Person (other than
non-exclusive software licenses granted in the ordinary course of business) or
(B) any Person has granted to any Grantor any license or other rights other than
software licenses granted in the ordinary course of business in Intellectual
Property owned or controlled by such Person that is material to the business of
such Grantor; (iii) Schedule 4 provides a complete and correct list of all
Patents owned by any Grantor and all applications for Patents owned by any
Grantor; and (iv) Schedule 6 provides a complete and correct list of all
registered Trademarks owned by any Grantor and all applications for registration
of Trademarks owned by any Grantor.

 

(h)                                 (i) each Grantor owns or holds licenses in
all Intellectual Property that is necessary in or material to the conduct of its
business;

 

(ii)                                  to each Grantor’s knowledge, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

 

(iii)                               (A) to each Grantor’s knowledge, (1) such
Grantor has never infringed or misappropriated and is not currently infringing
or misappropriating any Intellectual Property rights of any Person, and (2) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any Person,
in each case, except where such infringement or misappropriation either
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect, and (B) there are no infringement or misappropriation
claims or proceedings pending, or to any Grantor’s knowledge, threatened in
writing against any Grantor, and no Grantor has received any written notice or
other communication of any actual or alleged infringement or misappropriation of
any Intellectual Property rights of any Person, in each case, except where such
infringement or misappropriation either individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Effect;

 

(iv)                              to each Grantor’s knowledge, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance in all material respects with all
legal requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect, and

 

(v)                                 each Grantor has taken reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its rights in
all trade secrets owned by such Grantor that are necessary in the conduct of the
business of such Grantor except as could not reasonably be expected to cause a
Material Adverse Effect.

 

(i)                                     This Agreement creates a valid security
interest in the Collateral of each Grantor, to the extent a security interest
therein can be created under the Code (subject, in the case of Commercial Tort
Claims, to the taking of the actions described in Section 7(e) hereof), securing
the payment of the Secured Obligations.  Except to the extent a security
interest in the Collateral cannot be perfected by the filing of a financing
statement under the Code, all filings and other actions necessary to perfect
such security interest have been duly taken or will have

 

18

--------------------------------------------------------------------------------


 

been taken (subject, in the case of Commercial Tort Claims, to the taking of the
actions described in Section 7(e) hereof) upon the filing of financing
statements listing each applicable Grantor, as a debtor, and Agent, as secured
party, in the jurisdictions listed next to such Grantor’s name on Schedule 10. 
Upon the making of such filings (subject, in the case of Commercial Tort Claims,
to the taking of the actions described in Section 7(e) hereof), Agent shall have
a first priority perfected security interest in the Collateral of each Grantor
(subject only to Permitted Liens) to the extent such security interest can be
perfected by the filing of a financing statement.  Upon filing of any Copyright
Security Agreement with the United States Copyright Office, filing of any Patent
Security Agreement and any Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 10 all action necessary to perfect the Security Interest in and on each
Grantor’s Patents, registered Trademarks, or registered Copyrights has been
taken and such perfected Security Interest is enforceable as such as against any
and all creditors of and purchasers from any Grantor.  All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

 

(j)                                    (i) Except for the Security Interest
created by this Agreement and for dispositions and organizational changes
permitted by the Credit Agreement, each Grantor is and will at all times be the
sole holder of record and the legal and beneficial owner, free and clear of all
Liens other than Permitted Liens, of the Pledged Interests indicated on Schedule
5 as being owned by such Grantor and, when acquired by such Grantor, any Pledged
Interests acquired after the Closing Date; (ii) all of the Pledged Interests
identified on Schedule 5 (as supplemented or modified by any Pledged Interests
Addendum pursuant to Section 7(h)(i) or any Joinder to this Agreement) in any
Pledged Company that is a Subsidiary of the US Borrower are duly authorized,
validly issued, and if such Pledged Company is a corporation, fully paid and
nonassessable and the Pledged Interests identified on Schedule 5 constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Grantor identified on Schedule 5 (as supplemented
or modified by any Pledged Interests Addendum pursuant to Section 7(h)(i) or any
Joinder to this Agreement); (iii) such Grantor has the right and requisite
authority to pledge the Investment Property pledged by such Grantor to Agent as
provided herein; (iv) all actions necessary to perfect and establish the first
priority (subject to Permitted Liens) of Agent’s Liens in the Investment
Property, and the proceeds thereof, have been duly taken, upon (A) the execution
and delivery of this Agreement; (B) the taking of possession by Agent (or its
agent or designee) of any certificates representing the Pledged Interests,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 10 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to Agent all certificates representing the Pledged Interests of
(i) any Subsidiary of any Grantor or (ii) with a value, individually or in the
aggregate, in excess of $250,000, in each case, that is owned by such Grantor to
the extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests in any
Subsidiary of any Grantor owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

 

19

--------------------------------------------------------------------------------


 

(k)                                 No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Grantor in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Grantor, or (ii) for the exercise by Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Property
constituting Pledged Interest in any Subsidiary or the remedies in respect of
the Collateral pursuant to this Agreement, except as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally and except for consents, approvals,
authorizations, or other orders or actions that have been obtained or given (as
applicable) and that are still in force.

 

(l)                                     Schedule 5 sets forth all Pledged Notes
with a value, individually or in the aggregate, in excess of $250,000 owned by
any of the Grantors as of the Closing Date.  There is no default, breach,
violation, or event of acceleration existing under any Pledged Note and no event
has occurred or circumstance exists which, with the passage of time or the
giving of notice, or both, would constitute a default, breach, violation, or
event of acceleration under any Pledged Note.  No Grantor that is an obligee
under a Pledged Note has waived any default, breach, violation, or event of
acceleration under such Pledged Note at any time that an Event of Default has
occurred and is occurring.

 

(m)                             As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement relating to any Subsidiary, each Grantor hereby represents
and warrants that (i) the Pledged Interests issued pursuant to such agreement
(A) are not dealt in or traded on securities exchanges or in securities markets,
(B) do not constitute securities in a regulated “investment company” (as defined
in the Investment Company Act of 1940), and (C) are not held by such Grantor in
a Securities Account and (ii)(A) for each Pledged Interest that is a security
under Article 8 of the Uniform Commercial Code, the applicable Grantor has taken
all action necessary to perfect Agent’s Security Interest in such Pledged
Interests by (x), if such Pledged Interests are certificated, granting Agent
possession of such certificates representing such Pledged Interests pursuant to
Section 7(h)(i) or (y) if such Pledged Interests are not certificated, granting
Agent control (for purposes of Article 8 and 9 of the Uniform Commercial Code)
over such Pledged Interests or (B) for each Pledged Interest that is not a
security under Article 8 of the Uniform Commercial Code, an appropriate
financing statement has been filed covering such Pledged Interests.

 

7.                                      Covenants.  Each Grantor, jointly and
severally, covenants and agrees with Agent that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 23:

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including Proceeds, is evidenced by or consists of Negotiable
Collateral (other than letter-of-credit rights), Investment Property, or Chattel
Paper having an aggregate value or face amount of $250,000 or more for all such
Negotiable Collateral, Investment Property, or Chattel Paper, the Grantors shall
promptly (and in any event no later than the next Quarterly Reporting Date),
notify Agent thereof, and if and to the extent that perfection or priority of
Agent’s Security Interest is dependent on or enhanced by possession, the
applicable Grantor, promptly (and in any event no later than the next Quarterly
Reporting Date) after request by Agent, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver

 

20

--------------------------------------------------------------------------------


 

physical possession of such Negotiable Collateral, Investment Property, or
Chattel Paper to Agent, together with such undated powers (or other relevant
document of transfer reasonably acceptable to Agent) endorsed in blank as shall
be requested by Agent, and shall do such other acts or things deemed necessary
or desirable by Agent to protect Agent’s Security Interest therein;

 

(b)                                 Electronic Chattel Paper.  Promptly (and in
any event no later than the next Quarterly Reporting Date) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $500,000.

 

(c)                                  Control Agreements.

 

(i)                                     Except to the extent otherwise excused
by Section 2.17(a) of the Credit Agreement, each Grantor shall obtain an
authenticated Control Agreement (which may include a Controlled Account
Agreement), from each bank maintaining a Deposit Account or Securities Account
for such Grantor; and

 

(ii)                                  Except to the extent otherwise excused by
Section 2.17(a) of the Credit Agreement, each Grantor shall obtain an
authenticated Control Agreement, from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for any Grantor, or maintaining a
Securities Account for such Grantor.

 

(d)                                 Letter-of-Credit Rights.  If the Grantors
(or any of them) are or become the beneficiary of letters of credit having a
face amount or value of $250,000 or more in the aggregate with a term of more
than six (6) months, then the applicable Grantor or Grantors shall promptly (and
in any event no later than the next Quarterly Reporting Date after becoming a
beneficiary thereof), notify Agent thereof and, promptly after request by Agent,
use its commercially reasonable efforts to enter into a tri-party agreement with
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent’s Account, all in form and substance reasonably satisfactory
to Agent;

 

(e)                                  Commercial Tort Claims.  If the Grantors
(or any of them) obtain any Commercial Tort Claim having a value, or involving
an asserted claim, in the amount determined by Agent or any Responsible Officer
of a Grantor to be $500,000 or more in the aggregate, then the applicable
Grantor or Grantors shall promptly (and in any event no later than the next
Quarterly Reporting Date after obtaining such Commercial Tort Claim), notify
Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within ten (10) Business Days) after request by
Agent, amend Schedule 1 to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to Agent, and hereby authorizes the filing of additional
financing statements or amendments to existing financing statements describing
such Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or

 

21

--------------------------------------------------------------------------------


 

desirable by Agent to give Agent a first priority, perfected security interest
in any such Commercial Tort Claim (subject to Permitted Liens);

 

(f)                                   Reserved.

 

(g)                                  Intellectual Property.

 

(i)                                     Upon the request of Agent, in order to
facilitate filings with the PTO and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights;

 

(ii)                                  Each Grantor shall have the duty, with
respect to Intellectual Property that is necessary in or material to the conduct
of such Grantor’s business, to protect and diligently enforce and defend at such
Grantor’s expense such Intellectual Property, including (A) to diligently
enforce and defend such Intellectual Property, as reasonably deemed appropriate
by such Grantor, (B) to prosecute diligently any trademark application or
service mark application that is part of the Trademarks pending as of the date
hereof or hereafter until the termination of this Agreement, as reasonably
deemed appropriate by such Grantor, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, as reasonably deemed
appropriate by such Grantor, and (D) to take all reasonable and necessary action
to preserve and maintain all of such Grantor’s Trademarks, Patents, Copyrights,
material Intellectual Property Licenses, and its rights therein, including
paying all maintenance fees and filing of applications for renewal, affidavits
of use, and affidavits of noncontestability, except, in each case, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  Each Grantor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Grantor’s business, except for abandonment or other
dispositions of Intellectual Property or Intellectual Property License that are,
in the good faith judgment of such Grantor, no longer economically or
commercially practicable or necessary to maintain or useful in the conduct of
the business of the Loan Parties, taken as a whole.  Each Grantor hereby agrees
to take the steps described in this Section 7(g)(ii) with respect to all new or
acquired Intellectual Property to which it or any of its Subsidiaries is now or
later becomes entitled that is necessary in or material to the conduct of such
Grantor’s business;

 

(iii)                               Grantors acknowledge and agree that the
Lender Group shall have no duties with respect to any Intellectual Property or
Intellectual Property Licenses of any Grantor.  Without limiting the generality
of this Section 7(g)(iii), Grantors acknowledge and agree that no member of the
Lender Group shall be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but any member of the
Lender Group may do so at its option from and after the occurrence and during
the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be Lender Group Expenses;

 

(iv)                              No later than the next Quarterly Reporting
Date (or, if an Event of Default has occurred and is continuing, more frequently
if requested by Agent) (but without

 

22

--------------------------------------------------------------------------------


 

duplication of any notice required by Section 7(g)(v)), the Grantors shall
provide Agent with a written report of all new Patents, Trademarks or Copyrights
that are registered or the subject of pending applications for registrations, in
each case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period.  In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property.  In each
of the foregoing cases, the applicable Grantor shall promptly, following the
request of Agent, cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Loan Documents to identify such Patent,
Trademark and Copyright registrations and applications therefor (with the
exception of Trademark applications filed on an intent-to-use basis for which no
statement of use or amendment to allege use has been filed) as being subject to
the security interests created thereunder; and

 

(v)                                 Each Grantor shall take reasonable steps to
maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is necessary in or material to the conduct of
such Grantor’s business;

 

(h)                                 Investment Property.

 

(i)                                     If any Grantor shall acquire, obtain or
receive any certificated Pledged Interests in any Subsidiary or other Permitted
Investment with a value, individually or in the aggregate, in excess of
$250,000, after the Closing Date, it shall promptly (and in any event no later
than the next Quarterly Reporting Date after acquiring or obtaining such
Collateral), deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, following the request of Agent, all sums of
money and property paid or distributed in respect of the Investment Property
that are received by any Grantor shall be held by the Grantors in trust for the
benefit of Agent segregated from such Grantor’s other property, and such Grantor
shall deliver it forthwith to Agent in the exact form received;

 

(iii)                               Upon the occurrence and during the
continuance of an Event of Default, each Grantor shall promptly deliver to Agent
a copy of each material notice or other material communication received by it in
respect of any Pledged Interests;

 

(iv)                              No Grantor shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to the Loan Documents;

 

(v)                                 Each Grantor agrees that it will cooperate
with Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Property or, after the occurrence and during
the continuation of an Event of Default, to effect any sale or transfer thereof;

 

(vi)                              As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, (i) the Pledged

 

23

--------------------------------------------------------------------------------


 

Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute securities in a regulated “investment company” (as defined
in the Investment Company Act of 1940), and (C) are not and will not be held by
such Grantor in a securities account and (ii)(A) for each applicable Grantor
that has opted in to Article 8 of the Uniform Commercial Code, such Grantor
shall take all action necessary to perfect Agent’s Security Interest in such
Pledged Interests by (x), if such Pledged Interests are certificated, granting
Agent possession (for purposes of Article 8 and 9 of the Uniform Commercial
Code) of such certificates representing Pledged interests or (y), if such
Pledged Interests are not certificated, granting Agent control (for purposes of
Article 8 and 9 of the Uniform Commercial Code) over such Pledged Interests or
(B) for each applicable Grantor that has not opted in to Article 8 of the
Uniform Commercial Code, each such Grantor authorizes the filing an appropriate
financing statement in favor of Agent covering such Pledged Interests.

 

(i)                                     Real Property; Fixtures.  Each Grantor
covenants and agrees that upon the acquisition of any fee interest in Real
Property having a fair market value in excess of $500,000 it will promptly (and
in any event within ten (10) Business Days of acquisition) notify Agent of the
acquisition of such Real Property and within thirty (30) days of such
notification, will grant to Agent, for the benefit of the Lender Group and the
Bank Product Providers, a first priority Mortgage on each fee interest in Real
Property now or hereafter owned by such Grantor and shall deliver such other
documentation and opinions, in form and substance satisfactory to Agent, in
connection with the grant of such Mortgage as Agent shall request in its
Permitted Discretion, including title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and out-of-pocket costs
(including reasonable and documented attorneys’ fees and expenses) incurred in
connection therewith.  Each Grantor acknowledges and agrees that, to the extent
permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property;

 

(j)                                    Transfers and Other Liens.  Grantors
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
as permitted by the Credit Agreement, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any Grantor, except for
Permitted Liens.  The inclusion of Proceeds in the Collateral shall not be
deemed to constitute Agent’s consent to any sale or other disposition of any of
the Collateral except as permitted in this Agreement or the other Loan
Documents;

 

(k)                                 Control Deposit Accounts; Controlled
Investments.

 

(i)                                     Each Grantor shall establish and
maintain cash management services of the type and on the terms specified in
Section 2.17 of the Credit Agreement.  Each Control Agreement with respect to a
US Deposit Account shall provide, among other things, that (A) the applicable
bank at which such US Deposit Account is maintained (each a “Controlled Account
Bank”) will comply with any instructions originated by Agent directing the
disposition of the funds in such US Bank Account without further consent by the
applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable US Bank Account other than for payment of its service
fees and other charges directly related to the administration of such US Bank

 

24

--------------------------------------------------------------------------------


 

Account and for returned checks or other items of payment, and (C) upon the
instruction of Agent, the Controlled Account Bank will forward by daily sweep
all amounts in the applicable US Bank Account to Agent’s US Account (it being
understood that the delivery of such instruction is subject to the terms of the
Credit Agreement).

 

(ii)                                  So long as no Default or Event of Default
has occurred and is continuing, US Borrower may add or replace a Controlled
Account Bank or Deposit Account; provided, however, that upon the opening of any
such Deposit Account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Control Agreement.

 

(iii)                               Other than (i) an aggregate amount of not
more than $100,000 at any one time, in the case of Grantors or (ii) amounts
deposited into Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for any
Grantor’s employees or (iii) as permitted by Section 2.17 of the Credit
Agreement, no Grantor will make, acquire, or permit to exist Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Grantor and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments.

 

(l)                                     Name, Etc.  No Grantor will change its
name, organizational identification number, jurisdiction of organization or type
of organization; provided, that any Grantor may change any of the foregoing upon
at least ten (10) days prior written notice to Agent of such change.

 

(m)                             Pledged Notes.  So long as any Event of Default
shall have occurred and be continuing, Grantors (i) without the prior written
consent of Agent, with respect to Pledged Notes, will not (A) waive or release
any obligation of any Person that is obligated under any of the Pledged Notes,
(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums payable under the Pledged Notes, or (C) other than
Permitted Dispositions, assign or surrender their rights and interests under any
of the Pledged Notes or terminate, cancel, modify, change, supplement or amend
the Pledged Notes, and (ii) shall provide to Agent copies of all material
written notices (including notices of default) given or received with respect to
the Pledged Notes promptly after giving or receiving such notice.

 

8.                                      Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.

 

(a)                                 Credit Agreement. In the event of any
conflict between any provision in this Agreement and a provision in the Credit
Agreement, such provision of the Credit Agreement shall control.

 

(b)                                 Patent, Trademark, Copyright Security
Agreements.  The provisions of the Copyright Security Agreements, Trademark
Security Agreements, and Patent Security Agreements are supplemental to the
provisions of this Agreement, and nothing contained in the Copyright Security
Agreements, Trademark Security Agreements, or the Patent Security

 

25

--------------------------------------------------------------------------------


 

Agreements shall limit any of the rights or remedies of Agent hereunder.  In the
event of any conflict between any provision in this Agreement and a provision in
a Copyright Security Agreement, Trademark Security Agreement or Patent Security
Agreement, such provision of this Agreement shall control.

 

9.                                      Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at its own expense, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that Agent may
reasonably request, in order to perfect and protect the Security Interest
granted hereby, to create, perfect or protect the Security Interest purported to
be granted hereby or to enable Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral; provided, however,
that so long as no Event of Default shall have occurred and be continuing this
Section 9(a) shall not obligate any Grantor to pledge any Equity Interests of
any Subsidiary located in a jurisdiction other than the United Kingdom, the
Netherlands, Germany or the United States, nor shall the Grantors be required to
cause the pledge of the Equity Interests of any German Subsidiary of CIBER
Holding GmbH and provided, further, that this Section 9(a) shall not apply to
provide security for a US Obligation from any Subsidiary of any Grantor that is
a CFC or Foreign Holding Company if providing such documents would result in
adverse tax consequences or the costs to the Grantors of providing such
documents are unreasonably excessive (as determined by Agent in consultation
with US Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby.

 

(b)                                 Each Grantor authorizes the filing by Agent
of financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Agent such other instruments or notices, as Agent
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c)                                  Each Grantor authorizes Agent at any time
and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance.  Each
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction.

 

(d)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code or any successor provision hereof.

 

10.                               Agent’s Right to Perform Contracts, Exercise
Rights, etc.  Upon the occurrence and during the continuance of an Event of
Default, Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses in connection with the enforcement of
Agent’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by

 

26

--------------------------------------------------------------------------------


 

any Grantor and now or hereafter covered by such licenses, and (c) shall have
the right to request that any Equity Interests that are pledged hereunder be
registered in the name of Agent or any of its nominees.

 

11.                               Agent Appointed Attorney-in-Fact.  Each
Grantor hereby irrevocably appoints Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

 

(a)                                 to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts or any other Collateral of
such Grantor;

 

(b)                                 to receive and open all mail addressed to
such Grantor and to notify postal authorities to change the address for the
delivery of mail to such Grantor to that of Agent;

 

(c)                                  to receive, indorse, and collect any drafts
or other instruments, documents, Negotiable Collateral or Chattel Paper;

 

(d)                                 to file any claims or take any action or
institute any proceedings which Agent may deem necessary or desirable for the
collection of any of the Collateral of such Grantor or otherwise to enforce the
rights of Agent with respect to any of the Collateral;

 

(e)                                  to repair, alter, or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor;

 

(f)                                   to use any Intellectual Property or
Intellectual Property Licenses of such Grantor, including but not limited to any
labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, or advertising matter, in preparing for sale, advertising
for sale, or selling Inventory or other Collateral and to collect any amounts
due under Accounts, contracts or Negotiable Collateral of such Grantor; and

 

(g)                                  Agent, on behalf of the Lender Group or the
Bank Product Providers, shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Intellectual Property and Intellectual
Property Licenses and, if Agent shall commence any such suit, the appropriate
Grantor shall, at the request of Agent, do any and all lawful acts and execute
any and all proper documents reasonably required by Agent in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.                               Agent May Perform.  If any Grantor fails to
perform any agreement contained herein, Agent may itself perform, or cause
performance of, such agreement, and the reasonable

 

27

--------------------------------------------------------------------------------


 

expenses of Agent incurred in connection therewith shall be payable, jointly and
severally, by Grantors.

 

13.                               Agent’s Duties.  The powers conferred on Agent
hereunder are solely to protect Agent’s interest in the Collateral, for the
benefit of the Lender Group and the Bank Product Providers, and shall not impose
any duty upon Agent to exercise any such powers.  Except for the safe custody of
any Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Agent accords its own property.

 

14.                               Collection of Accounts, General Intangibles
and Negotiable Collateral.  At any time upon the occurrence and during the
continuance of an Event of Default, Agent or Agent’s designee may (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

 

15.                               Disposition of Pledged Interests by Agent. 
None of the Pledged Interests existing as of the date of this Agreement are, and
none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration.  Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market.  Each Grantor, therefore, agrees
that:  (a) if Agent shall, pursuant to the terms of this Agreement, sell or
cause the Pledged Interests or any portion thereof to be sold at a private sale,
Agent shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

 

16.                               Voting and Other Rights in Respect of Pledged
Interests.

 

(a)                                 Upon the occurrence and during the
continuation of an Event of Default, (i) Agent may, at its option, and in
addition to all rights and remedies available to Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, or any
other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights. EACH GRANTOR HEREBY IRREVOCABLY

 

28

--------------------------------------------------------------------------------


 

(UNTIL THE TERMINATION (AS DEFINED BELOW)) CONSTITUTES AND APPOINTS AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT FOR SUCH GRANTOR WITH RESPECT TO THE PLEDGED
INTERESTS, PLEDGED OPERATING AGREEMENTS AND PLEDGED PARTNERSHIP AGREEMENTS;
PROVIDED, HOWEVER, THE EXERCISE OF SUCH PROXY IS CONDITIONED UPON THE EXISTENCE
OF AN EVENT OF DEFAULT.  THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT
IS COUPLED WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE UNTIL (X) THE
SECURED OBLIGATIONS HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS OF
THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, AS APPLICABLE, (Y) AGENT AND
LENDERS HAVE NO FURTHER OBLIGATIONS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND (Z) ANY COMMITMENTS UNDER THE CREDIT AGREEMENT HAVE EXPIRED OR
HAVE BEEN TERMINATED (IT BEING UNDERSTOOD THAT ANY SUCH OBLIGATIONS WILL
CONTINUE TO BE EFFECTIVE OR AUTOMATICALLY REINSTATED, AS THE CASE MAY BE, IF AT
ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE SECURED OBLIGATIONS IS
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY AGENT OR ANY LENDER FOR
ANY REASON, INCLUDING AS A PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE UNDER
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT
BEEN MADE (THE OCCURRENCE OF THE FOREGOING, “TERMINATION”)).  SUCH APPOINTMENT
OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE AS
PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN THE
CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, ARTICLES OF
ORGANIZATION, BY-LAWS, LIMITED LIABILITY COMPANY AGREEMENTS LIMITED LIABILITY
PARTNERSHIP AGREEMENTS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY GRANTOR (IN ITS
CAPACITY EITHER AS A GRANTOR OR AS THE ISSUER OF PLEDGED INTERESTS) OR THE
GENERAL CORPORATION LAW, LIMITED LIABILITY COMPANY ACT, LIMITED LIABILITY
PARTNERSHIP ACT OR ANY SIMILAR ACT GOVERNING BUSINESS ENTITIES OF THE STATES OF
DELAWARE AND ALL OTHER STATES OF ORGANIZATION OF ANY GRANTOR OR ANY ISSUER OF
PLEDGED INTERESTS.

 

(b)                                 For so long as any Grantor shall have the
right to vote the Pledged Interests owned by it, such Grantor covenants and
agrees that it will not, without the prior written consent of Agent, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of Agent, the other members of the Lender
Group, or the Bank Product Providers, or the value of the Pledged Interests.

 

17.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default:

 

(a)                                 Agent may, and, at the instruction of the
Required Lenders, shall exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.  Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of

 

29

--------------------------------------------------------------------------------


 

performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent’s offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable.  Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given.  Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code.  Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

 

(b)                                 Agent is hereby granted a license or other
right to use, without liability for royalties or any other charge, each
Grantor’s Intellectual Property, including but not limited to, any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, and advertising matter, whether owned by any Grantor or with respect
to which any Grantor has rights under license, sublicense, or other agreements
(including any Intellectual Property License), as it pertains to the Collateral,
in preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of Agent.

 

(c)                                  Agent may, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it under applicable law and without the requirement of notice to or
upon any Grantor or any other Person (which notice is hereby expressly waived to
the maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which Agent’s Liens are perfected
by control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Agent, and (ii) with respect to any Grantor’s
Securities Accounts in which Agent’s Liens are perfected by control under
Section 9-106 of the Code, instruct the securities intermediary maintaining such
Securities Account for the applicable Grantor to (A) transfer any cash in such
Securities Account

 

30

--------------------------------------------------------------------------------


 

to or for the benefit of Agent, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Agent.

 

(d)                                 Any cash held by Agent as Collateral and all
cash proceeds received by Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement. 
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 

(e)                                  each Grantor hereby acknowledges that the
Secured Obligations arise out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing Agent shall have the right to an
immediate writ of possession without notice of a hearing.  Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by Agent.

 

18.                                 Remedies Cumulative.  Each right, power, and
remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider as provided for in this Agreement, the other Loan Documents or any Bank
Product Agreement now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement, the other Loan
Documents and the Bank Product Agreements or now or hereafter existing at law or
in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Agent, any other member of the Lender Group, or any Bank Product
Provider, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Agent, such other member of the
Lender Group or such Bank Product Provider of any or all such other rights,
powers, or remedies.

 

19.                                 Marshaling. Agent shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

20.                                 Indemnity and Expenses.

 

(a)                                  Each Grantor agrees to indemnify Agent and
the other members of the Lender Group from and against all claims, lawsuits and
liabilities (including reasonable

 

31

--------------------------------------------------------------------------------


 

attorneys’ fees) growing out of or resulting from this Agreement (including
enforcement of this Agreement) or any other Loan Document to which such Grantor
is a party, except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction
or otherwise excluded from the indemnification obligations set forth in
Section 10.3 of the Credit Agreement.  This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.

 

(b)                                 Grantors, jointly and severally, shall pay
to Agent (or Agent, may charge to the US Loan Account pursuant to Section 2.5 of
the Credit Agreement) all the Lender Group Expenses which Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or, upon an Event of Default, the sale of,
collection from, or other realization upon, any of the Collateral in accordance
with this Agreement and the other Loan Documents, (iii) the exercise or
enforcement of any of the rights of Agent hereunder or (iv) the failure by any
Grantor to perform or observe any of the provisions hereof.

 

21.                                 Merger, Amendments; Etc.  THIS AGREEMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.

 

22.                                 Addresses for Notices.  All notices and
other communications provided for hereunder shall be given in the form and
manner and delivered to Agent at its address specified in the Credit Agreement,
and to any of the Grantors at their respective addresses specified in the Credit
Agreement or Schedule 7 hereto, as applicable, or, as to any party, at such
other address as shall be designated by such party in a written notice to the
other party.

 

23.                                 Continuing Security Interest: Assignments
under Credit Agreement.

 

(a)                                  This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the US Obligations have been paid in full in accordance with the
provisions of the Credit Agreement and the Commitments have expired or have been
terminated, (ii) be binding upon each Grantor, and their respective successors
and assigns, and (iii) inure to the benefit of, and be enforceable by, Agent,
and its successors, transferees and assigns.  Without limiting the generality of
the foregoing clause (iii), any Lender may, in accordance with the provisions of
the Credit Agreement, assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.  Upon payment in full of the
Secured Obligations in accordance with the provisions of the Credit Agreement
and the expiration or termination of the Commitments, the Guaranty made and the
Security Interest granted hereby shall terminate and

 

32

--------------------------------------------------------------------------------


 

all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto.  At such time, upon US Borrower’s request, Agent will file or
authorize the filing of appropriate termination statements to terminate such
Security Interest.  No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Grantor to Agent nor any additional US Revolving Loans or other loans made by
any Lender to any Borrower, nor the taking of further security, nor the retaking
or re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

 

(b)                                 Each Grantor agrees that, if any payment
made by any Grantor or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set, aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by Agent or any other
member of the Lender Group to such Grantor, its estate, trustee, receiver or any
other party, including any Grantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, (i) any Lien or other Collateral
securing such Grantor’s liability hereunder shall have been released or
terminated by virtue of the foregoing clause (a), or (ii) any provision of the
Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

24.                                 Survival.  All representations and
warranties made by the Grantors in this Agreement and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that
Agent, Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under the Credit Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

33

--------------------------------------------------------------------------------


 

25.                                 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES
HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY
MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH GRANTOR AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 25(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH GRANTOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). 
EACH GRANTOR AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                                 EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

34

--------------------------------------------------------------------------------


 

(e)                                  NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST
AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING
ISSUER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

26.                                 New Subsidiaries.  Pursuant to Section 5.11
of the Credit Agreement, certain Significant Subsidiaries (whether by
acquisition or creation) of any Grantor are required to enter into this
Agreement by executing and delivering in favor of Agent a Joinder to this
Agreement in substantially the form of Annex 1.  Upon the execution and delivery
of Annex 1 by any such new Significant Subsidiary, such Significant Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein.  The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder.  The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

 

27.                                 Agent.  Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers.

 

28.                                 Miscellaneous.

 

(a)                                  This Agreement is a Loan Document.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

(d)                                 This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

 

[signature pages follow]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

GRANTORS:

CIBER, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Claude J. Pumilia

 

Name:

Claude J. Pumilia

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CIBER CONSULTING, INCORPORATED, an Illinois corporation

 

 

 

 

 

By:

/s/ Claude J. Pumilia

 

Name:

Claude J. Pumilia

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CIBER INDIANA, LLC, an Indiana limited liability company

 

 

 

By:

CIBER, Inc., as sole member

 

 

 

 

By:

/s/ Claude J. Pumilia

 

 

Name:

Claude J. Pumilia

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CIBER INTERNATIONAL LLC, a Delaware limited liability company

 

 

 

By:

CIBER, Inc., as sole member

 

 

 

 

By:

/s/ Claude J. Pumilia

 

 

Name:

Claude J. Pumilia

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Guaranty and Security Agreement

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, N.A., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Possemato

 

Name:

Peter Possemato

 

Title:

Director

 

Signature Page to Guaranty and Security Agreement

 

--------------------------------------------------------------------------------